DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[The]]A method."
Claim 24 recites the limitation "the halogen content" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a halogen content."
Claim 24 recites the limitation "the halogen" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a halogen."
the halogen chamber."
Claim 24 is considered vague and indefinite because in line 13 “to form a dispenser within a dispenser.” It is unclear if this refers to the dispenser previously recited or a different dispenser. For examination purposes, the claim will be considered to recite “to form a dispenser within [[a]]the dispenser.”

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buchan (US 2008/0217258).
  	Buchan discloses in one embodiment a halogen dispenser for normally delivering a single dispersant comprising:
  	a housing (18, 20, 24) having a single halogen chamber for normally holding a plurality of halogen pucks in either a stacked or non-stacked condition (Fig. 1); and 

  	a non-dissolvable immersible dispensing puck (480; [0188-190]) located in a halogen chamber (containing halogen puck 482) with non-dissolvable immersible dispensing puck (482) and a plurality of halogen pucks [0202]) simultaneously dispensing a dispersant from the non-dissolvable immersible dispensing puck and a halogen from the halogen puck whereby the halogen puck inherently changes its shape as it dissolves while the non-dissolvable immersible dispensing puck retains its shape while continuing to dispense the dispersant therefrom (Fig. 18) in order to, for example, strictly control the chlorine pucks and prevents water contacting the sides of the tablets except through the openings on the puck shaped package (See [0209)), limits swelling of the puck and prevents blockage by the package contents (See [0218]). 
 	Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a standalone non-dissolvable puck containing a source of ions as that shown in Fig. 18 in Buchan in the dispensing chamber in the device of Figs. 1-4 in Buchan in order to provide for a packaged unit of the stack of pucks and to provide for strict control of the pucks and limit swelling and prevent blockage as taught and demonstrated in Buchan.
  	Per claim 14, Buchan discloses a floating dispenser (via 40) wherein the halogen puck and the non-dissolvable immersible dispensing puck are located in a stacked relationship within the halogen chamber in the floating dispenser [0202]) and the 
  	Per claim 15, Buchan discloses wherein each of the water dissolvable
halogen pucks of the plurality of water dissolvable halogen pucks have a top surface and a bottom surface (Fig. 1 and 18; [0202]); and
  	the non-dissolvable immersible dispensing puck contains a water treatment material (482) with the non-dissolvable immersible dispensing puck having a top surface and a bottom surface for stacking in a face-to-face condition with either a top surface or a bottom surface of at least one of the plurality of water dissolvable halogen pucks ([0202]).
 	Per claim 16, wherein the non-dissolvable immersible dispensing puck is a standalone dispenser that includes a set of water ports (490) for water access to a batch of minerals located within the non-dissolvable immersible dispensing puck and a control of the adjustable water port of the dispenser is independent of a control of a dispersant from the non-dissolvable immersible dispensing puck as long as the adjustable water ports are maintained in an open condition ([0091]).
 	Per claim 17, Buchan disclose providing including at least one non-dissolvable immersible dispensing puck (480) and a dissolvable water activeable puck ([0202]). Buchan does not explicitly disclose at least a plurality of dissolvable water activeable pucks and wherein the plurality of dissolvable water activeable pucks is in excess of the at least one non-dissolvable immersible dispensing puck.
.
Allowable Subject Matter
Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
  	US 2008/0217258 to Buchan is considered the closest prior art to the instant invention. Buchan fails to disclose [[The]]a method of decreasing [[the]]a halogen content in a pool or spa having a floating halogen dispenser with adjustable water ports where [[the]]a halogen alone normally maintains the pool or spa in sanitized condition for human immersion solely through halogen dispersion from a set of halogen pucks in the halogen dispenser which maintain a level of halogen in excess of 1 ppm in the pool or 2ppm in the spa when the halogen is chlorine comprising:
determining a first water port setting of the floating dispenser that maintains a pool or spa in a safe condition for human contact over a first sanitation period when only the set of halogen pucks are located in the floating dispenser,
placing at least one mineral puck in a halogen chamber of the floating dispenser wherein the weight of the mineral puck is equal or less than the weight of a halogen puck;
the halogen chamber in the floating dispenser to form a dispenser within [[a]]the dispenser;
reducing the water port setting from the first water port setting to reduce the halogen level to a normally unsafe level if only a halogen were used but to a level that sanitizes the water when used in conjunction with a mineral in the mineral puck; and
placing the floating dispenser in the pool or spa to maintain the pool or spa ina sanitized condition through dispersion of both the halogen and the mineral from the floating halogen dispenser. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
09/14/21